FILED
                            NOT FOR PUBLICATION                              JUN 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50417

               Plaintiff - Appellee,             D.C. No. 3:15-cr-07040-BEN

 v.
                                                 MEMORANDUM*
PONO NAKANEOKEKAIK PAU, a.k.a.
Pono Pau,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Pono Nakaneokekaik Pau appeals from the district court’s judgment and

challenges the 12-month sentence imposed upon his second revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pau contends that the district court procedurally erred by failing to consider

the 18 U.S.C. § 3583(e) sentencing factors, and instead imposing a predetermined

sentence based on a promise it made at an earlier sentencing hearing. We reject

this contention. The record reflects that the court considered the relevant section

3583(e) sentencing factors, as well as the parties’ sentencing positions, prior to

imposing sentence. See United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008)

(en banc). Moreover, while the court referenced the “promise” it made at the

earlier sentencing hearing, it did not impose sentence on that basis. To the

contrary, the court stated that it would “cut [Pau] a little slack” and not impose the

sentence it “promised” at the first sentencing hearing.

      Pau also contends that the district court procedurally erred by considering

the need to punish the conduct underlying his revocation, an impermissible

sentencing factor. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects

that the court considered only permissible sentencing factors and imposed the

sentence in order to sanction Pau’s breach of the court’s trust. See United States v.

Simtob, 485 F.3d 1058, 1062 (9th Cir. 2007).

      AFFIRMED.




                                           2                                    15-50417